     Case 3:17-cv-00347-CWR-LRA Document 350 Filed 02/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LATOYA BROWN; et al.                                                            PLAINTIFFS

v.                                                               Civ. No. 3:17cv347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; et al.                                            DEFENDANTS

______________________________________________________________________________

                            NOTICE OF HEARING
______________________________________________________________________________

       PLEASE TAKE NOTICE that defendants, Madison County, Mississippi, and Sheriff

Randall C. Tucker, will bring on for hearing their Motion for a Temporary Stay of Deadlines or,

in the Alternative, for an Extension of Time before the Honorable Linda Anderson, United States

Magistrate Judge, by telephone, at 2:00 p.m. on Thursday, February 14, 2019.

       Respectfully submitted this 12th day of February, 2019.

                                           MADISON COUNTY, MISSISSIPPI and
                                           SHERIFF RANDALL C. TUCKER, IN
                                           HIS OFFICIAL CAPACITY

                                           BY:     /s/ Michael B. Wallace
                                                   Michael B. Wallace (MSB #6904)
                                                   Charles E. Ross (MSB #5683)
                                                   James E. Graves (MSB #102252)
                                                   Charles E. Cowan (MSB #104478)
                                                   WISE CARTER CHILD & CARAWAY, P.A.
                                                   Post Office Box 651
                                                   Jackson, Mississippi 39205-0651
                                                   Telephone: 601-968-5534
                                                   Facsimile: 601- 944-7738
                                                   mbw@wisecarter.com
                                                   cer@wisecarter.com
                                                   jeg@wisecarter.com
                                                   cec@wisecarter.com
Case 3:17-cv-00347-CWR-LRA Document 350 Filed 02/12/19 Page 2 of 3



                                    T. Russell Nobile (MSB #100682)
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    2510 14th Street, Suite 1125
                                    Gulfport, Mississippi 39501
                                    Telephone: 228-867-7141
                                    Facsimile: 228-867-7142
                                    trn@wisecarter.com

                                    OF COUNSEL:

                                    Rebecca B. Cowan (MSB #7735)
                                    CURRIE JOHNSON & MYERS, P.A.
                                    1044 River Oaks Dr.
                                    Jackson, Mississippi 39232
                                    P.O. Box 750
                                    Jackson, Mississippi 39205-0750
                                    Telephone: 601-969-1010
                                    Facsimile: 601-969-5120
                                    bcowan@curriejohnson.com

                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester
                                    Jason Edward Dare
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                2
     Case 3:17-cv-00347-CWR-LRA Document 350 Filed 02/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, Michael B. Wallace, hereby certify that I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will automatically send email notification of such filing
to the following:

       Joshua Tom, Esq.
       Paloma Wu, Esq.
       Landon P. Thomas, Esq.
       American Civil Liberties Union of Mississippi Foundation
       233 E. Capitol Street
       Jackson, MS 39201
       JTom@aclu-ms.org
       PWu@aclu-ms.org

       Jonathan K. Youngwood, Esq. (pro hac vice)
       Janet A. Gochman, Esq. (pro hac vice)
       Isaac Rethy, Esq. (pro hac vice)
       Nihara K. Choudhri, Esq. (pro hac vice)
       Kavitha Satya Sivashanker, Esq. (pro hac vice)
       Brooke Jarrett, Esq. (pro hac vice)
       Christopher K. Shields, Esq. (pro hac vice)
       Simpson Thatcher & Bartlett, LLP
       425 Lexington Avenue
       New York, NY 10017
       jyoungwood@stblaw.com
       jgochman@stblaw.com
       irethy@stblaw.com
       nchoudhri@stblaw.com
       kavitha.sivashanker@stblaw.com
       bonnie.jarrett@stblaw.com
       christopher.shields@stblaw.com

       Ezekiel Edwards, Esq. (pro hac vice)
       Jeffery Robinson, Esq. (pro hac vice)
       American Civil Liberties Union Foundation
       125 Broad Street
       New York, NY 10004
       eedwards@aclu.org
       jrobinson@aclu.org

       So, certified this the 12th day of February, 2019.

                                                      /s/ Michael B. Wallace
                                                      MICHAEL B. WALLACE



                                                  3
